Citation Nr: 0728038	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-24 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946, including combat service during World War II.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claim of entitlement to service connection for back 
disability.  

In October 2002, the veteran filed a Notice of Disagreement 
(NOD) with the RO's October 2001 rating decision.  Although 
in a November 2002 letter the RO advised the veteran that his 
NOD was not timely, the veteran filed an NOD challenging the 
RO's timeliness determination.  To date, however, the RO has 
not issued the veteran a Statement of the Case (SOC) on this 
issue.  Instead, it interpreted the statement as reflecting 
the veteran's intent to continue to prosecute his back 
disability claim.  Thus, although the July 2005 SOC indicates 
that this appeal stems from an April 2003 rating decision, 
under the unique circumstances of this case, the Board finds 
that the appeal stems from the RO's October 2001 rating 
decision.  

Because service connection was previously denied for back 
disability, the Board must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen his claim because it relates to the Board's 
jurisdiction to adjudicate the merits of the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05-2302 (U.S. 
Vet. App. Aug. 24, 2007).  As such, the Board has identified 
the issue as stated on the title page.  

In May 2007, the veteran and his daughter testified at a 
hearing held at the local VA office before the undersigned 
Veterans Law Judge.



FINDINGS OF FACT

1.  In a January 1974 rating action, the RO denied the 
veteran's application to reopen a claim of service connection 
for back disability; the RO notified the veteran of the 
decision but he did not appeal and the determination became 
final.  

2.  Evidence added to the record since the January 1974 
rating decision that denied the veteran's application to 
reopen a claim of entitlement to service connection for back 
disability is so significant that it must be considered in 
order to fairly decide the merits of the case.

3.  The medical evidence shows that the veteran's 
spondylolisthesis at L4-L5 with degenerative disc disease and 
arthritis and stenosis of the lumbar spine had its onset 
during service.


CONCLUSIONS OF LAW

The RO's unappealed January 1974 rating decision that denied 
the veteran's application to reopen a claim of service 
connection for back disability is final.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C.A. § 4005 (1970)); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.118, 19.153 (1974).

2.  Evidence received since the January 1974 rating decision 
is new and material; the claim of entitlement to service 
connection for a back condition is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's spondylolisthesis at L4-L5 with 
degenerative disc disease and arthritis and stenosis of the 
lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for back disability and grants service 
connection for spondylolisthesis at L4-L5 with degenerative 
disc disease and arthritis and stenosis of the lumbar spine, 
which represents a complete grant of the benefit sought on 
appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

The service medical records show that on May 15, 1945, the 
veteran sustained a back injury.  Physical examination 
revealed tenderness to palpation and muscle spasm in the 
lumbar area.  Treatment included Novocaine injections to 
"abolish pain and spasm" on alternating days for three 
times followed thereafter by a trial of heat and message.  
The service medical records reflect that the veteran's back 
condition did not improve and on August 5, 1945, he was 
referred for orthopedic consultation.  X-ray study was 
negative and the physician diagnosed the veteran as having 
chronic myositis.  Although the Report of Physical 
Examination at discharge indicates that his spine was normal, 
that same document reflects that the veteran had a history of 
back disability in 1945 and notes that it was a "two-month 
disability."

In March 1946, the veteran filed a claim of service 
connection for back disability.  The veteran was not afforded 
a VA examination, and in an August 1946 rating decision, the 
RO denied service connection for chronic myositis on the 
basis that the condition was not found on the last 
examination in service.  The RO notified the veteran of the 
decision later that month but he did not appeal.

In December 1973, the veteran filed an application to reopen 
a claim of service connection for back disability.  In a 
January 1974 letter, however, the RO noted that his claim had 
been previously disallowed and indicated that it was unable 
to consider it in the absence of new and material evidence.  

The evidence of record at the time of the January 1974 rating 
decision consisted of the service medical records and 
statements of the veteran.

Because the veteran did not file a Notice of Disagreement 
(NOD) with the January 1974 rating action, the determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C.A. § 4005 
(1970)); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 
(1974).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
this claim on May 30, 2001, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it had 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the 
January 1974 rating action includes statements and VA and 
private medical records and reports, dated since June 1946; a 
transcript of the veteran's testimony at a May 2007 Board 
hearing; and statements and written argument submitted by or 
on behalf of the veteran.

In a notarized June 1946 statement, the service physician who 
treated the veteran during service reiterated the history of 
the veteran's back disability, including the in-service 
diagnosis of chronic myositis.  

Private medical records, dated from April to June 1954, 
reflect that while at work in February 1954, the veteran 
injured his back while pulling a 500 pound block of steel.  
An April 1954 report shows that the veteran reported 
sustaining an in-service back injury, and Dr. Joseph R. Stone 
diagnosed him as having a "rather severe muscular and 
ligamentous injury to his low back" as a result of the work-
related injury.

Private medical records, dated from May to June 1964, show on 
May 25, 1964, the veteran "strained his back" while at work 
and sought workmen's compensation benefits.  The diagnosis 
was acute low back strain, left sacroiliac.

In October 1974, the veteran was admitted to St. Nicholas 
Hospital with a diagnosis of "protruded disc L5-S1, left."  
During the hospitalization, he underwent a decompressive 
laminectomy, and at discharge, he was diagnosed as having 
nerve root compression, L5-S1, left.

In filing the instant application to reopen on May 30, 2001, 
the veteran asserted that he had chronic back pain since the 
in-service May 1945 injury and reported that he had self-
medicated with pain relievers and over-the-counter 
medications.

In September 2001, the veteran was afforded his initial post-
service VA examination to assess his back disability.  After 
discussing the veteran's pertinent in-service and post-
service history, including the 1974 back surgery, conducting 
a physical examination, and administering diagnostic tests, 
the physician diagnosed the veteran as having 
spondylolisthesis at L4-L5 with some disc protrusion on the 
left, and degenerative disc disease and stenosis of the low 
back.  

With respect to the onset and etiology of the veteran's back 
disability, the physician stated, "It appears to me that 
temporally, the patient's back pain is related to his service 
duties."  In support of this assessment, the physician noted 
that a review of the veteran's records revealed "multiple 
letters" by different people, dated between 1945 and 1946, 
showing that the veteran had back problems.  In this regard, 
the examiner cited the statement filed by the service 
physician who had evaluated the veteran during service and 
who prepared a June 1946 statement.  The examiner added that 
the veteran "clearly" had non-radicular symptoms "back 
then" and that gradually, over the years, had worsened to 
the point that he required a laminectomy and diskectomy.  The 
physician indicated that the veteran continued to have some 
back pain and apparent signs of stenosis.

In a September 2002 private medical report, Dr. Anne Daskalov 
De Blanco opined that the veteran's current back disability 
was related to his in-service back trauma.  Dr. De Blanco 
observed that the service medical records show that in May 
1945 the veteran sustained a back injury.  She also noted the 
subsequent in-service findings and conclusions.  Dr. De 
Blanco added that, following his discharge, the veteran 
continued to work despite his back pain; in doing so, she 
acknowledged the veteran's post-service back injuries.  

With respect to the onset and etiology of his current back 
disability, Dr. De Blanco opined that given the service 
records and Dr. Stone's 1954 report, there was a "quite 
direct chronology" through most of the decades of the 
veteran's adult life due to the in-service back injury.  Dr. 
De Blanco pointed out that imaging studies conducted in 1974 
revealed extensive lumbar scarring that was "wholly 
consistent" with a very long-standing and severe sequelae of 
trauma.  She explained that the absence of "suitable 
technology" in the 1940s to visualize fine structures of the 
anatomy likely accounted for the lack of imaging verification 
at the time of the initial trauma.  In addition, she noted 
that there was no indication of any back trauma between 1945 
and 1954 to indicate any other possible explanation for the 
veteran's back disability.  In sum, Dr. De Blanco stated, 
"It is my firm medical opinion, in light of the foregoing 
history and imaging evidence, that the patient suffered 
significant trauma in his accident in 1945, exacerbated by an 
injury in 1954, and continuing throughout a doleful history 
of continued pain and loss of quality of life until the 
present day."

In a September 2004 statement, the veteran's spouse reported 
that she had known the veteran since 1942 and had married him 
in July 1944.  She reported that the veteran had no back 
problems prior to service and that he had suffered from 
chronic back problems, including "obvious pain," since his 
discharge.  In addition, she indicated that she and the 
veteran attempted to receive care for the veteran's back but 
that he was denied treatment at the VA medical facilities in 
Glenview, Illinois, and Milwaukee, Wisconsin.  The veteran's 
spouse essentially reported that despite his back pain, given 
that they had "little money" and a "brand new baby," the 
veteran lived with the condition.

In July 2005, the veteran was afforded a second VA 
examination.  Based on his review of the claims folder and 
physical examination of the veteran, the examiner opined that 
the veteran's current degenerative disc disease of the lumbar 
spine was not related to service.  In support of this 
conclusion, the examiner reasoned, "Although the veteran 
reports he had ongoing severe lumbar pain since 1945, the 
veteran's separation evaluation is silent for lumbar 
condition."

In May 2007, the veteran and his daughter testified at a 
Board hearing before the undersigned Veterans Law Judge.  At 
the proceeding, the veteran reported that he had sustained 
back trauma while in combat and had received care at a 
battalion aid station.  The veteran further stated that he 
had had back pain since the May 15, 1945, back injury, 
including at separation.  In addition, he cited the June 1946 
statement prepared by his battalion doctor, who had treated 
him during service and who had prepared the report contained 
in the service medical records.  In essence, while 
acknowledging post-service back injuries, the veteran 
testified that those post-service injuries merely aggravated 
his back disability, which had been chronically disabling 
since May 1945.

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for back disability, 
especially given the basis of the prior determinations.  
Having found that new and material evidence has been added to 
the record, the veteran's claim of service connection is 
reopened.

Turning to the merits of the claim, the Board notes that 
service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In numerous statements and in sworn testimony, the veteran 
essentially reports that he has suffered from chronic back 
problems since sustaining a May 15, 1945, back injury while 
serving in combat during World War II.  In this regard, the 
Board notes that not only is such an injury consistent with 
the circumstances, conditions and hardships of the veteran's 
service, see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), but 
the occurrence of the injury and subsequent treatment is well 
documented in the service medical records.  

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a back injury in 
service as well as of suffering from back problems since that 
time, and his credibility.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the United 
States Court of Appeals for Veterans Claims (Court) 
reiterated that a veteran was competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), noted that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (2006) (Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board notes that the veteran and his 
spouse are competent to report that the veteran sustained a 
back injury during service and that he has suffered from back 
problems since that time, which were later diagnosed as 
spondylolisthesis at L4-L5 with degenerative disc disease and 
arthritis and stenosis of the lumbar spine.  Layno, 38 C.F.R. 
§ 3.159(a)(2).  Further, the Board finds the veteran to be 
very credible, both concerning the reporting his in-service 
experiences as well as his statements and testimony 
concerning his chronic low back symptomatology since service.  
Indeed, a comparison of the veteran's statements since the 
1940s, including when seeking treatment for his back problems 
in 1954, shows that they are extremely consistent.  In fact 
at virtually every opportunity during this extended period, 
the veteran provided an account of his in-service back 
injury, in-service and post-service care, and the chronicity 
of back problems in an extremely consistent fashion.  
Further, as noted above, the history he provided is 
consistent with the accounts of his spouse as well as the 
service examiner who treated him in 1945.

In addition, the Board notes that two of the three nexus 
opinions are positive, and all are based on a review of his 
pertinent medical history.  The September 2001 VA physician, 
citing medical records contemporaneous with veteran's initial 
in-service back injury, concluded that given the timing of 
the onset of his symptoms, the veteran's back disability had 
its onset during service.  Indeed, he commented that the 
veteran "clearly" had non-radicular symptoms "back then" 
that gradually had worsened to the point that he required a 
laminectomy and diskectomy and have continued to the present 
day.

Similarly, in a detailed December 2002 report, Dr. De Blanco 
opined that the veteran's current back disability was related 
to his in-service back trauma.  In doing so, Dr. De Blanco 
cited the service medical records, which document the injury 
and the significant in-service care he received to treat the 
condition, and noted the state of medical technology in the 
1940s and the absence of any back trauma prior to 1954, in 
support of her conclusion that the disease process affecting 
the veteran's back began during service.  In doing so, she 
explained that the veteran suffered significant trauma in his 
accident in 1945 that, although was exacerbated by post-
service injuries, resulted in his current back disability.

Moreover, the 1954 private medical records show that even 
when seeking treatment for a work-related back injury, the 
veteran reported having back problems since service.  Because 
that history was provided in the context of seeking treatment 
and at that time the veteran was not seeking VA compensation 
for his back disability, the credibility of his account is 
enhanced.  

The only negative medical opinion consists of the impression 
offered by the July 2005 VA examiner, who reasoned that 
although the veteran reported that he had ongoing severe 
lumbar pain since 1945, because the separation examination 
was negative for a diagnosis of back disability, the 
condition was not related to service.  The Board notes that 
the assessment is compromised because it not only does not 
consider the credibility of the veteran's account, but fails 
to take into consideration the other medical evidence of 
record, including the impressions offered by the September 
2001 VA examiner, Dr. De Blanco in December 2002, the service 
medical records showing three months of in-service treatment 
for back disability, and the veteran's report of the injury 
while seeking treatment in 1954.  Indeed, in light of the 
above, the Board concludes that the July 2005 VA examiner's 
opinion is inadequate as a matter of law.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  
In light of the above, the Board finds that service 
connection is warranted for spondylolisthesis at L4-L5 with 
degenerative disc disease and arthritis and stenosis of the 
lumbar spine.  


ORDER

Service connection for spondylolisthesis at L4-L5 with 
degenerative disc disease and arthritis and stenosis of the 
lumbar spine is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


